Citation Nr: 0007542	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an increased (compensable) rating for 
bilateral knee subpatellar tendonitis with probable bilateral 
chondromalacia patella.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to July 
1996.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for right ankle and low 
back disabilities in July 1996, and the veteran appealed.  

In August 1996, the RO granted service connection for 
bilateral subpatellar tendinitis and assigned a 
noncompensable rating, effective from July 1996.  The veteran 
has since then appealed the matter of the appropriate level 
of compensation for such disability.  He presented hearing 
testimony, via videoconference with the undersigned, in 
February 2000.  


FINDINGS OF FACT

1.  There is competent medical evidence of record which 
plausibly shows that the veteran has a chronic right ankle 
strain which had its onset during service. 

2.  There is competent medical evidence of record which 
plausibly shows that the veteran has a chronic low back 
strain which had its onset during service. 

3.  The veteran's bilateral knee disability is manifested by 
tenderness to palpation of the subpatellar tendon on each 
leg's left side.  His range of motion is from zero to 140 
degrees.  There is no X-ray evidence of arthritis.  There is 
no atrophy or impairment of stance or posture present.  

4.  The service-connected bilateral knee disability does not 
present an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic right ankle 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for an increased (compensable) rating for 
bilateral knee subpatellar tendinitis with probable bilateral 
chondromalacia patella have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.31, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will discuss the 
service connection issues first, followed by discussion of 
the increased rating claim.  The format for the service 
connection claims will consist of presentation laws and 
regulations pertinent to both claims, followed by factual 
backgrounds and analyses of the claims.  The increased rating 
claim will have a factual background, followed by pertinent 
law and regulations and an analysis of the claim.  Since the 
Board is finding the two service connection claims to be well 
grounded but is also finding that additional evidentiary 
development of them is necessary, there will be a remand 
section at the end of this decision ordering development 
action on these two claims.


Service connection claims

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

Well grounded claims

The initial inquiry as to any claim of entitlement to service 
connection is whether the claim is well grounded.  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three prong test listed 
above is known as the Caluza well groundedness test.

Entitlement to service connection for right ankle disability 

Factual background

The veteran complained of lateral right ankle pain with 
inversion on service evaluation in January 1994.  Clinically, 
the ankle was nontender and had a full range of motion and 
strength.  The assessment was right ankle pain from frequent 
inversion sprains.  

On service evaluation in March 1996, the veteran complained 
of right ankle pain for three weeks, after slipping on ice 
and inverting his ankle.  The assessment was minor ligament 
sprain of the right ankle.  

On service evaluation in April 1996, the veteran reported 
twisting his right ankle while running.  He stated that this 
type of injury would happen repeatedly, and that he had 
constant right ankle pain.  Clinically, he had slight pain 
with palpation of the distal portion of the medial malleolus.  
The assessment was direct trauma injury.  

On service department examination for VA rating purposes in 
April 1996, the veteran reported that he would get intense 
pain in the right ankle after doing a two-mile run.  
Clinically, there was some tenderness on right foot eversion.   
After clinical examination, the impression was right ankle 
pain due to chronic right ankle strain.  

On service evaluation in June 1996, the veteran reported that 
he was doing better since he had a right ankle brace.  
Clinically, there was 1-2+ anterior drawer with crepitance, 
as well as slight lateral swelling.  The assessment was right 
ankle instability with mild arthritic changes.  

On post-service service department evaluation in May 1997, 
the veteran complained of right ankle pain which was worse 
with running.  He stated that he had been using a lace-up 
right ankle brace since March 1996.  The assessment was rule 
out osteochondritis dissecans.   

During the hearing before the undersigned in February 2000, 
the veteran testified that he had had continued right ankle 
problems ever since service, and that he had been given a 
brace for his right ankle and would use crutches 
occasionally.  

Analysis

The Board's initial inquiry must be to determine whether the 
claim is well grounded.  The first prong of the Caluza well 
groundedness test is met, as there is competent medical 
evidence of record of current recurrent right ankle strain 
disability, as reflected by the April and June 1996 service 
medical records.  The second prong of the Caluza well 
groundedness test is also met, as the veteran was treated for 
right ankle problems in service.  The third prong of the 
Caluza well groundedness test is also met, because on service 
department examination for VA rating purposes in April 1996, 
chronic right ankle strain was diagnosed and the veteran 
filed his claim for service connection for it within a year 
of service discharge.  See Hampton v. Gober, 10 Vet. App. 481 
(1997).

Since the three prongs of the Caluza well groundedness test 
are met, it is concluded that the claim is well grounded.  
Additional action is ordered in the remand section of this 
decision, below, for reasons explained therein.  

Entitlement to service connection for low back disability 

Factual background

On neurology evaluation in July 1994, the veteran complained 
of mild lumbar back pain.  Clinically, his back had a good 
active range of motion with minimal discomfort in the midline 
and bilateral L1-L4 portion of the lumbar spine with flexion 
to 90 degrees.  The impression was minimal musculoskeletal 
low back pain.

On evaluation in March 1996, the veteran reported that he had 
had continuous back pain for four years, after doing a jump 
and landing on a stump.  A week ago, he had been on an 
airborne operation and injured himself.  That night, his back 
started tightening up.  Clinically, the veteran had minor 
spasms in his back over the spinous erector muscle in the L-1 
area on the right side.  

On examination for VA rating purposes in April 1996, the 
veteran stated that he had low back pain which developed in 
about 1992 or 1993 when he was doing repetitive lifting, and 
that the pain would return if he did heavy lifting.  After 
physical evaluation, the impression was low back pain due to 
low back strain, without spasm or neurological finding.  A 
MRI of the lumbar spine in May 1996 was normal.  

On post-service service department emergency room treatment 
in September 1996, the veteran reported that he had a back 
injury in 1992 and a history of chronic mid-line back pain 
since then.  Before being seen, he had tried picking up a 
five gallon bucket and felt pain and could not straighten up.  
Currently, he complained of severe back pain.  Clinically, he 
had mild paraspinal thoracic tenderness and spasm.  The 
assessment was thoracic muscle strain.  

In January 1997, a private health care provider advised that 
the veteran had been under his care for moderate to severe 
lower backache which had been caused during military drills 
in March 1992.  The veteran had been treated by this health 
care provider since April 1995 for backache, and it was felt 
that the veteran did have a medical condition in his lower 
back region, especially on the left side of the thoracic 
spine from T-12 to L-2.

The veteran received VA treatment for back pain in March 
1997.  Clinically, he had tender points in the thoracic and 
lower lumbar spine.  The impression was back pain.  

During the hearing before the undersigned in February 2000, 
the veteran indicated that he initially hurt his back in the 
service, and that he had had continued back trouble since 
then.  

Analysis

As discussed above, the Board's initial inquiry is to 
determine whether the claim is well grounded.  The first 
prong of the Caluza well groundedness test is met, as there 
is competent medical evidence of record of current low back 
disability, as reflected by the April 1996 service medical 
record and the January 1997 record from the private health 
care provider.  The second prong of the Caluza well 
groundedness test is also met, as the veteran was treated for 
low back problems in service.  The third prong of the Caluza 
well groundedness test is also met, because on service 
department examination for rating purposes in April 1996, low 
back strain was diagnosed and the veteran filed his claim for 
service connection for it shortly before service discharge.  
Hampton v. Gober, 10 Vet. App. 481 (1997).  Moreover, a 
private health care provider related the veteran's current 
low back disability to service in January 1997.

Since the three prongs of the Caluza well groundedness test 
are met, the Board concludes that the claim is well grounded.  
Additional action is ordered in a remand section of this 
decision, below, for reasons explained therein.  

Entitlement to an increased (compensable) rating for 
bilateral knee subpatellar tendinitis with probable bilateral 
chondromalacia patella.

The veteran is seeking an increased disability rating for his 
service-connected bilateral subpatellar tendonitis with 
probable bilateral chondromalacia patellae.  This disability 
is currently evaluated as noncompensably disabling.

Factual background

Service medical records show treatment for bilateral knee 
problems in service, assessed as strained patellar ligaments 
and retropatellar pain syndrome in March 1991, with X-rays 
negative in March 1991 and May 1991.  Patellar tendinitis was 
assessed in June 1991.

On service examination for VA rating purposes in April 1996, 
the veteran reported that he was a sergeant in a special 
forces group.  He stated the he had had bilateral knee pain 
since an accident in 1991 when he fell on his knees.  He 
complained of difficulty currently with walking and running 
down hill, with those activities causing intense pain in the 
subpatellar tendon bilaterally.  He reported having clicking 
in both knees at times, and stated that he could run two 
miles in 14 minutes and would take Motrin for knee pain for 
the remainder of the day.  The veteran stated that he had no 
giving way or locking of his knees, that they seemed to have 
very little adverse effect on his activities of daily living, 
and that there was relatively little impairment.  

Clinically, the veteran was well developed and in no acute 
distress and he had a normal stance and posture.  His right 
and left knees had ranges of motion from zero to 140 degrees, 
with no crepitus felt.  Anterior and posterior drawer tests 
were negative, as was Lachman's test.  There was no patellar 
grind and the knee was stable to all varus and valgus 
stresses.  There was tenderness to palpation of the 
subpatellar tendon on the left side of each knee.  The 
impression was bilateral knee pain, bilateral subpatellar 
tendinitis, and probable chondromalacia patella bilaterally.  
X-rays of the knees were normal.  

In March 1997, the veteran stated that all of his service 
work experiences were construction oriented.  Since service, 
he could not perform that work on a day to day basis due to 
his knees, right ankle, and back.  He took a job which paid 
him a great deal less than what he was making, making it 
difficult to meet the needs of minimal daily expenses.  

During the hearing which was held before the undersigned in 
February 2000, the veteran stated that he would try to avoid 
stooping down due to knee pain, and that he would have 
swelling every once in a while.  He felt that his right knee 
was worse than his left one was.  The right knee was his 
"trick" knee.  He stated that his right knee did not 
actually lock up, but that it did give out.  There were times 
when he would have to grab hold of something to keep from 
falling due to the right knee.  This would happen about every 
four to six months.  He would wear a right knee brace, but no 
left knee brace.  He had been driving a stick shift, and 
shifting would cause aching and pain due to popping, but he 
had just bought an automatic.  He had never had difficulty 
going up and down stairs where the knee locked on him or gave 
out.  He would always hold the handrail while using stairs.  
When he got out of the service, he was building sets for the 
movie industry.  He felt that his knees and back affected his 
ability to do that job.  He was not currently working.  He 
was either fired or laid off from his set building job.  
Since then, he had found another job, but he could not find 
work where he was compensated for his talents.  When asked if 
he had ever been denied work due to his conditions (including 
his back), he stated:  "I would have to say yeah."  He 
stated that he used Motrin(r), including for his knees.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a).  The Board is required to 
adjudicate claims for increased ratings in light of the 
rating criteria provided by the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Separate diagnostic codes identify the 
various disabilities.  

Following are schedular criteria under 38 C.F.R. § 4.71a 
which may be applicable to impairment of the knee:

Diagnostic Code 5257  Knee, other impairment of:
  Recurrent subluxation or lateral instability:
    
Severe.......................................................
.........      30
    
Moderate.....................................................
.......      20
    
Slight.......................................................
..........      10

Diagnostic Code   5260  Leg, limitation of flexion of:
  Flexion limited to 15 
deg.....................................      30
  Flexion limited to 30 
deg.....................................      20
  Flexion limited to 45 
deg.....................................      10
  Flexion limited to 60 
deg.....................................       0

Diagnostic Code   5261  Leg, limitation of extension of:
  Extension limited to 45 
deg...................................      50
  Extension limited to 30 
deg...................................      40
  Extension limited to 20 
deg...................................      30
  Extension limited to 15 
deg...................................      20
  Extension limited to 10 
deg...................................      10
  Extension limited to 5 
deg....................................       0

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no percent 
evaluation, a no percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. §§ 
4.40 and 4.45 (1998), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

Analysis

Preliminary Matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
bilateral knee disability is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).   When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination as to the level of compensation assigned, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

When a claim is determined to be well grounded, VA has a 
statutory duty to assist the veteran in the development of 
his claim.  See 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a). 

Once the evidence is assembled, the Board is responsible for 
evaluating the evidence.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence' in order to prevail." To deny a claim on 
its merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The RO has rated the veteran's bilateral knee disability as 
noncompensable under Diagnostic Code 5257.  As discussed 
above, when slight knee impairment as contemplated by 
Diagnostic Code 5257 is present, a 10 percent rating is 
warranted under Diagnostic Code 5257.  When essentially no 
knee impairment is shown or nearly approximated, a 
noncompensable rating is to be assigned.  38 C.F.R. §§ 4.7, 
4.31.  

In this case, there was no instability of either knee on 
examination in April 1996, no subluxation of either knee has 
been demonstrated, and there was no other clinical evidence 
of any other knee disability appreciable on examination in 
April 1996.  Under the circumstances, the noncompensable 
rating assigned for the disability at issue may not be 
increased pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  38 C.F.R. §§ 4.7, 4.31.  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evidence does not show that the veteran warrants a 
compensable rating for either knee under Diagnostic Code 5260 
or 5261, as he does not have leg flexion limited to 60 
degrees or leg extension limited to 5 degrees.  His range of 
motion is from zero to 140 degrees, which is normal.  See 
38 C.F.R. § 4.71, Plate II.  

Further, the evidence does not warrant a compensable rating 
for either knee under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  While the veteran reports bilateral knee pain and 
impairment due to pain, there are no current clinical 
indications supporting the conclusion that there is any 
impairment of function due to pain.  The April 1996 
examination for VA rating purposes showed that atrophy due to 
disuse of the lower extremities was not present; the function 
of either knee was not limited.  As noted above range of 
motion of both knees is full.  In short, the evidence does 
not indicate any of the forms of impairment which would call 
for an additional disability rating under 38 C.F.R. §§ 4.40 
and 4.45.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in March 1999, 
the RO considered the extraschedular criteria for the 
bilateral knee disability.  The assignment of an 
extraschedular rating was rejected because, in the words of 
the RO, the evidence "does not present an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards".  Therefore, the matter of 
extraschedular disability ratings is before the Board for 
review for the disability at issue.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  There are no medical indications that his 
knees prevent him from or markedly interfere with him doing 
any type of work.  The veteran states that he is able to run 
two miles in 14 minutes.  Moreover, the evidence does not 
indicate that his service-connected bilateral knee disability 
has caused him to have frequent periods of hospitalization.  
Indeed, it does not appear that he has been hospitalized 
since leaving service.

In short, for the reasons expressed above, the Board 
concludes that an extraschedular rating is not warranted in 
this case.

Fenderson

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case here with respect to the bilateral knee disability 
at issue, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
separately compensable periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  

In this case, after reviewing the evidence of record, the 
Board is unable to identify any distinct period since July 
1996 when more than a noncompensable rating is warranted for 
the disability at issue.  The veteran's disability has not 
resulted in instability, loss of range of motion or any other 
pathology consistent with the assignment of a compensable 
rating at any time since he left service.


ORDER

The claim of entitlement to service connection for right 
ankle disability is well grounded.  To that extent only, the 
appeal is allowed as to this issue.

The claim of entitlement to service connection for low back 
disability is well grounded.  To that extent only, the appeal 
is allowed as to this issue.

Entitlement to an increased (compensable) rating for 
bilateral knee subpatellar tendonitis with probable bilateral 
chondromalacia patella is denied.


REMAND

Before a well grounded claim is decided on its merits, VA 
must assist the veteran with such claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

In this case, as discussed in detail above both of the 
veteran's claims for service connection are well grounded.  
With respect to each claim, however, the exact nature of the 
veteran's disability remains unclear.  

In order to assist the veteran, therefore, a VA orthopedic 
examination is necessary to determine the precise nature of 
the claimed right ankle and low back disabilities.  Since the 
most recent post-service evidence concerning these 
disabilities is from 1997 and earlier, moreover, the veteran 
will be requested to identify any additional medical records 
which might be outstanding, and the RO will assist him with 
obtaining them, to see if they shed any light on the matters 
of whether he has current right ankle and low back 
disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be contacted by 
the RO and requested to provide the 
names, addresses and approximate dates 
of treatment for all VA and non-VA 
health care providers who have treated 
him for right ankle and back problems.  
With any necessary authorization, the RO 
should obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran which have not previously been 
associated with the claims folder.  Once 
received, these records should be 
associated with the veteran's claims 
folder.

2.  Thereafter, a VA physical 
examination of the veteran shall be 
conducted.  The veteran's claims folder 
should be made available to and reviewed 
by the physician prior to the 
examination.  The examiner should 
describe any current right ankle and low 
back disabilities and render diagnoses.  
If no disability of the right ankle 
and/or low back is identified, this 
should be specifically stated in the 
examination report.  Any tests and 
studies deemed to be necessary by the 
examining physician should be conducted.  
The report of the examination should be 
associated with the veteran's claims 
folder. 

3.  Thereafter, the RO should 
readjudicate the issues of entitlement 
to service connection for right ankle 
and low back disabilities.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

